Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 01/28/2022, wherein claims 1, 10, 11 have been amended, claims 2-5, 8-9, 13-14, 17-18 have been cancelled, and new claims 27, 28 have been added.
Claims 1, 6, 7, 10-12, 15-16, 19, 21, 27, 28 are pending, and examined herein.

Any rejection from the previous office action, which is not restated herein is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “the large intestine” in the claim i.e claims 15, 16 are broader than claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 6, 7, 10-12, 15-16, 19, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (BMC Medicine, 2014, 12:187, pages 1-5, PTO-1449), in view of Perrow et al. (US 2016/0022760, PTO-1449).
treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation (gut barrier dysfunction) such as larazotide, and epithelial healing. See page 3, right column, second paragraph; page 4, left column, third paragraph. 
	Petri does not explicitly disclose administering a composition comprising larazotide to an adult or pediatric subject who has EE or subject lives in an environment of poor sanitation.
	Petri does not explicitly disclose administering a composition comprising larazotide to an adult or pediatric subject who has EE or subject is exposed to food or water contaminated with fecal pathogens.
	Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. See para [0006]. It is taught that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum. See para [0026]. It is taught that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon descendens, colon ascendens, colon sigmidenum and cecum) tight junction integrity at any portion of the GI can be improved. See para [0065]. Perrow et al. teaches that the composition containing larazotide can be formulated for delayed-release profile. See paras [0066]-[0067]; also teaches coatings can be used to prepare for example, sustained release formulation, see para [0070]. It is taught that larazotide is administered at a range from 0.1 mg to 2 mg or 0.5 mg to 1 mg. See para [0061]. It is taught that larazotide is administered more than once daily to promote GI tight junction integrity. See para [0062]. It is taught that “Larazotide may be administered to the duodenum of the patient, as an oral dosage, delayed-release composition that contains Larazotide-coated beads that are stable in gastric fluid and unstable in intestinal fluid so as to substantially release the peptide in the duodenum. The composition may further comprise a second population of beads with a pH-dependent coating to affect release of the peptide in the jejunum of the patient.  For example, the second population of beads may release the Larazotide about 30 minutes after the beads releasing peptide in the duodenum” i.e different compositions release in the small intestine and large intestine. See para [0067].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising larazotide to an adult or pediatric subject has EE and subject lives in an environment of poor sanitation because 1) Petri teaches that environmental enteropathy (EE) occurs in individuals exposed over time to poor sanitation and hygiene, and Petri teaches that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation such as larazotide acetate (gut barrier dysfunction), 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising larazotide to an adult or pediatric subject who has EE and subject is exposed to food or water contaminated with fecal pathogens because 1) Petri teaches that environmental enteropathy (EE) occurs in individuals exposed over time to poor sanitation and hygiene, and Petri teaches that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation such as larazotide acetate (gut barrier dysfunction), and epithelial healing, and 2) Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising larazotide to an adult or pediatric subject who has EE and subject is exposed to food or water contaminated with fecal pathogens with reasonable expectation of success of treating EE, since drugs that target tight junction regulation are therapeutic 
	Petri does not teach that the subject is administered a composition comprising larazotide, wherein the composition is a controlled–release or sustained-release formulation.
	Petri does not teach that the subject is administered a composition releasing larazotide in cecum, ascending colon, descending colon or the sigmoid colon; instant claim 1.
	It would have been obvious to a person of ordinary skill in the art to formulate/obtain a controlled-release or sustained release composition comprising Larazotide, and administer the controlled-release or sustained release composition comprising Larazotide to a subject to treat EE because Perrow et al. teaches that the composition containing larazotide can be formulated for delayed-release profile. See paras [0066]-[0067]; also teaches coatings can be used to prepare for example, sustained release formulation, see para [0070]. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to formulate/obtain a controlled-release or sustained release composition comprising Larazotide, and administer the controlled-release or sustained release composition comprising Larazotide to a subject in need thereof with reasonable expectation of success of treating EE.
	It would have been obvious to one skilled before the effective filing date of the claimed invention to administer a composition releasing Larazotide in the large intestine because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or 
	It would have been obvious to one skilled before the effective filing date of the claimed invention to administer a composition releasing Larazotide in one or more of in cecum, ascending colon, descending colon or the sigmoid colon because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum; Perrow teaches that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon descendens, colon ascendens, colon sigmidenum and cecum) tight junction integrity at any portion of the GI can be improved (see Perrow para [0026], [0065]).  As disclosed by Perrow, for the benefit that larazotide is formulated for targeted release in cecum, ascending colon, descending colon or the sigmoid colon to improve tight junction integrity and is used in a variety of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as dose of larazotide as in instant claims 15-16 to be released in the large intestine. One having ordinary skill in the art before the effective filing date of the claimed invention was made would have been motivated to determine or optimize parameters such as dose of larazotide, since the optimization of effective amounts of known agents is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Perrow et al. teaches that larazotide is administered at a range from 0.1 mg to 2 mg or 0.5 mg to 1 mg (see para [0061]), and Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine).
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer the controlled-release formulation more than once daily because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer one or more therapy such as antibiotic therapy, probiotic therapy because Petri et al. teaches that treatment options for EE include antibiotics, probiotics. One of ordinary skill in the art would have been motivated to administer one or more therapy such as antibiotic therapy, probiotic therapy in combination with larazotide administration with reasonable expectation of success of treating EE with at least additive therapeutic effect.

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive as discussed above and those found below.
	Applicant argues that “Petri is a review paper discussing various proposed anti- inflammatory agents for the treatment of EE. Petri at page 4. Petri focuses on a clinical trial directed to treatment of EE with an aminosalicylate mesalazine. Id. at Abstract, pages 1-3. The only mention of Larazotide is couched in the context of clinical trials directed to treatment of patients having celiac disease who were exposed to a gluten challenge. Id. at 4.” Applicant’s arguments have been considered, but not found persuasive. Petri teaches that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation (gut barrier dysfunction) such as larazotide, and epithelial healing. See page 3, right column, second paragraph; page 4, drugs targeted to tight junction regulation such as larazotide acetate (gut barrier dysfunction), and epithelial healing, and 2) Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising larazotide to an adult or pediatric subject who has EE and subject is exposed to food or water contaminated with fecal pathogens with reasonable expectation of success of treating EE, since drugs that target tight junction regulation are therapeutic target for treating EE (Petri, page 3, right column, second paragraph, and larazotide is administered to improve intestinal tight junction integrity (Perrow para [0026]).
 intestine lamina propria and epithelium," which hardly teaches or suggests delivery of therapeutic agents to the large intestine.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Petri teaches that biomarkers for EE include intestinal inflammation, gut barrier dysfunction and intestinal epithelial health. See page 1, Background, left hand para. It is taught that EE is characterized by intestinal injury and both gut and systemic inflammation i.e in EE intestinal injury, small and large intestinal injury and inflammation occurs. See page 1, right hand para. Petri teaches that the treatment options for EE include antibiotics, probiotics, anti-inflammatory drugs, drugs targeted to tight junction regulation (gut barrier dysfunction) such as larazotide, and epithelial healing. Further, it is pointed out that instant claim 1 recites treating EE or intestinal damage i.e broadly small and large intestinal damage. Perrow et al. teaches a composition comprising larazotide or a salt thereof. See abstract. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to administer a composition releasing Larazotide in one or more of in cecum, ascending colon, descending colon or the sigmoid colon because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and [0065]).  As disclosed by Perrow, for the benefit that larazotide is formulated for targeted release in cecum, ascending colon, descending colon or the sigmoid colon to improve tight junction integrity and is used in a variety of malabsorption conditions (Perrow; paragraphs [0026], [0031}) and drugs that target tight junction regulation are therapeutic options for treating environmental enteropathy that involves absorption abnormalities (Petri; page 1, left column, first paragraph; page 3 right column, second paragraph). 
	Applicant argues that “Perrow describes methods for treating celiac disease, specifically with reference to a clinical trial in which patients who were non-responsive to a gluten free diet were administered a composition comprising Larazotide. Perrow at page 2. However, Perrow does not describe treatment of EE, and does not describe administering Larazotide to the large intestine in EE and therefore, a skilled person would not look to Perrow for guidance.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of reference as discussed above. Perrow et al. teaches that larazotide is a peptide agent that promotes tight junction integrity in the gastrointestinal (GI) tract. Perrow teaches that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon 



2) Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Petri et al. (BMC Medicine, 2014, 12:187, pages 1-5, PTO-1449), in view of Perrow et al. (US 2016/0022760, PTO-1449) as applied to claims 1, 6, 7, 10-12, 15-16, 19, 21, 28 above, and further in view of Callens et al. (US 20130281384 A1, PTO-892) 
Petri et al., and Perrow et al. are applied as discussed above.
The references do not teach employment of larazotide comprising one or more D-amino acids.
Callens et al. teaches method of making and administering AT-1001/larazotide or larazotide with D amino acids for treating coeliac disease/celiac disease (intestinal diseases). See abstract; paras, [0002]-[0005], [0025].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of a 
	Further, it would have been obvious to one skilled before the effective filing date of the claimed invention to administer a composition releasing Larazotide having one or more D-amino acids in one or more of cecum, ascending colon, descending colon or the sigmoid colon because Perrow teaches that larazotide can be formulated for targeted release in the affected portions of the GI (e.g., small intestine and/or large intestine), including one or more of the duodenum, jejunum, and ileum; Perrow teaches that larazotide may be formulated for delivery to one or more of the small intestines and large intestine and by targeting release of larazotide in the affected region (e.g duodenum, jejunum, and ileum, colon, colon descendens, colon ascendens, colon sigmidenum and cecum) tight junction integrity at any portion of the GI can be improved (see Perrow para [0026], [0065]).  As disclosed by Perrow, for the benefit that larazotide having one or more D-amino acids is formulated for targeted release in cecum, ascending colon, descending colon or the sigmoid colon to improve tight junction integrity and is used in a variety of malabsorption conditions (Perrow; paragraphs [0026], [0031}) and drugs that target tight 

Prior Art made of Record:
US 8,299,017… Paterson et al. (US 8,299,017, PTO-1449)….used
US 8785374 B2….tight junction antagonists, PTO-1449;
US 8198233…. Synthetic peptides that enhance tight junction                      permeability… tight junction agonists……PTO-1449;
US 9279807; Materials and methods for the treatment of celiac disease, intestinal disorder, Larazotide formulated for delivery in the duodenum; Fasano et al.;
 US 9265811:

Formulations for a tight junction effector, larazotide; Paterson Blake;
US 10245300 B2; Gluten-related disorders (intestinal disorder);
US 20120107847, Testing efficacy for celiac disease (intestinal disorder);


TITLE: Environmental enteric dysfunction in children. AUTHOR: Syed, Sana; Duggan, Christopher (correspondence) SOURCE: Journal of Pediatric Gastroenterology and Nutrition, (1 Jul 2016) Vol. 63, No. 1, pp. 6-14.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627